Gillespie, J.
The Chancery Court of Hinds County appointed a special committee of the bar to investigate the conduct *682of any member of the local bar. The committee investigated the respondent and filed charges alleging that (1) he was employed and paid a fee in 1948 to represent one Martin in a contempt proceeding, and that respondent misled Martin in telling him that he need not appear before the Court before whom Martin was cited to appear, and that Martin thereby did not appear, resulting in his arrest and being fined; (2) he was convicted of assault and battery in the County Court of Hinds County; and (3) was employed by one McKee, a negro, in February, 1952, and paid a $50.00 fee for services, including appealing McKee’s case, and that he collected from McKee the fine and costs amounting to $106.00 which respondent kept, resulting in the rearrest of McKee, who was required to pay the fine a second time; and (4) in December, 1952, he was employed by one Butler, and Butler paid respondent a $50.00 fee for services including the perfecting of an appeal of his ease, and respondent collected the fine and costs from Butler amounting to $105.00, which respondent kept, resulting in the rearrest of Butler who worked out his fine on the chain gang; and (5) he falsely represented himself to the police of the City of Jackson as the attorney for one Moore, who had posted a $100.00 cash bond in a criminal case, and substituted an appeal bond and secured the cash which respondent kept, resulting in the rearrest of Moore, who was freed when the authorities learned the facts.
Respondent’s answer denied any wrong in connection with charge number one; he admitted charge number two, but says the case was appealed to the circuit court where an order was entered dismissing the case upon payment of the costs, but the proof showed the costs were never paid; he admitted charges numbers three and four and asked the leniency and mercy of the court, stating that he was willing to give the wronged parties notes for the amounts involved; he denied charge number five; and set out certain mitigating circumstances *683and averred that he had stopped drinking, had rehabilitated himself, was penitent, and requested the mercy of the court.
The chancellor heard the evidence and found the facts as alleged had been conclusively proven and entered a decree disbarring respondent.
 Respondent assigns as error the refusal of the court below to grant additional time within which to show cause. Respondent had been under indictment on one of the charges since February, 1954, knew of the charges when called before the committee on April 16, 1954, was served with citation on April 22, 1954 to show cause on May 4, 1954. It is regretted that respondent was unable to employ counsel, but we find no prejudice resulted from the refusal to grant additional time. We would not be justified in disturbing the chancellor’s ruling on the motion.
 Appellant next assigns as error the refusal of the court below to sustain appellant’s motion to transfer the charges to the Mississippi State Bar Association for proceeding under the statutes relative thereto. This question was decided adversely to appellant in the case of In Re Higgins, 194 Miss. 838, 13 So. 2d 839.  We held in that case that it is a power implicit in the constitutional establishment of the superior courts of the State that they shall have authority to take such steps as will be necessary to their preservation and protection in the performance of those duties for which they were called into existence by the constitution itself, and that a dependable and trustworthy bar is one feature, perhaps above all others, necessary to the proper performance of those duties.  After stating that courts should be left free to act as may in each ease seem best, we said in In Re Higgins, supra, that: “They may of their own initiative, and without complaint, set on foot inquiries as to professional conduct *684and fitness, or they may in their discretion entertain a complaint received from any source within or without the profession.”
Respondent’s third and final assignment of error is that the judgment of the lower court was improper under the evidence of the case. In considering this assignment, it is necessary to determine the applicability and effect of 1942 Code Section 8715. We hold that section applicable to this appeal. The same Code section was considered in the case of Ex Parte Marshall, 165 Miss. 523, 147 So. 791, wherein we held that this Court can review the findings of fact made by the chancellor or circuit judge and we are not bound by such findings on conflicting evidence, and it was there said: “But this does not prevent the presumption of rightfulness of the decision from being indulged until the contrary appears from a consideration of the whole record.”
 A careful consideration of the whole record in this ease reveals that there are no grounds to justify our reversal of the chancellor on his finding of facts. Three of the charges were admitted, and the evidence was conflicting on two. We, therefore, affirm the chancellor on all findings of fact.
Respondent’s principal contention under this assignment is that shortly after he started practicing law he became involved in a case that resulted in much adverse publicity, and that this adversely affected his practice; that he began to drink excessively; that his home was sold; that under the stress of these circumstances, he committed the wrongs complained of. Respondent testified that in the early part of 1953, he recognized his sins, effected a rebirth of life and character, and went to Texas to rehabilitate himself, and there obtained employment outside the legal field; that after about eleven months in Texas, he returned to Jackson, Mississippi in February, 1954 and resumed the practice of law; that he stopped drinking in the early part of 1953 and since that time has lived honestly and uprightly; that he is *685penitent, begs forgiveness, and asks the mercy of the court. By way of mitigation the respondent introduced by agreement affidavits from three Texas residents who gave their opinion that the respondent was sober, attended to his family, and lived honestly while there. Several witnesses testified to like effect, covering the period prior to 1951 and after respondent came back from Texas. All testified that they regarded respondent as being a fit and proper person to be entrusted with the duties and responsibilities of an attorney.
Eespondent filed in this Court with his brief 36 affidavits which may be summarized as follows: That before 1951 respondent was of good character and a trustworthy person; that alcohol caused his trouble in life; that he has ceased the use of alcohol, straightened out his life, and is now a person of good moral character and is worthy of being entrusted with the affairs of others as an attorney. Eespondent says he has rehabilitated himself and this Court should alter or modify the order of disbarment to one of probation, suspension, or reinstatement. Under the facts and circumstances as disclosed by this record, we would not be justified in modifying, altering, or changing the order of disbarment.
 As to whether or not respondent has rehabilitated himself sufficiently to entitle him to be reinstated as an attorney, we are of the opinion that Chapter 121, Laws of 1932, vests in the chancery and circuit courts exclusive jurisdiction to entertain original petitions for reinstatement of a suspended or disbarred attorney. We so held in Ex Parte Marshall, supra. The petition in this ease was one for disbarment, not one by respondent for reinstatement. Eespondent set out in his answer certain mitigating circumstances and offered proof in support thereof, but reinstatement was not an issue before the lower court. We ought not consider the question of rehabilitation and reinstatement except upon a *686record wherein that issue was fully developed by testimony in the court below.
 We have given this case full and careful consideration, including the alleged mitigating circumstances, and we are of the opinion that there is no reversible error in the record and that the chancellor ordered the proper discipline. The attorney occupies a unique place in our society; he has great opportunity for useful and honorable service, with an equally great responsibility to maintain the highest standard of professional conduct; he is entrusted with the problems, money, and property of all manner of people, the ignorant and helpless, the rich and the poor; he has many privileges and possesses power not accorded others; the responsibility of administering justice is largely in his hands; his conduct involves the integrity of the courts of which he is an officer, and the good name of the legal profession; and the very essence of his professional function is confidence and trust. One must possess good moral character to enter the practice of law; and to continue in the profession, this standard of moral character must be maintained. Inexperience, weakness, and personal hardship do not excuse conduct inconsistent with common honesty.  The practice of law is not a constitutional or natural right, but a revocable privilege.  When the conduct of an attorney becomes such that it tends to bring in disrepute the courts and the legal profession and jeopardizes the rights of those who entrust their affairs and money into his hands, he should be disbarred.  Such action is necessary for the protection of the public, the courts, and the legal profession. Punishment of such attorney is not the purpose sought to be accomplished by his disbarment.
Affirmed.
All justices concur, except McGehee, C. J., who dissents in part.